          Case 1:21-cr-00412-MKB Document 1-1 Filed 08/05/21 Page 1 of 1 PageID #: 2




                                                                         1:21-cr-00412(MKB)

                                                 August 3, 2021

                                             MEMORANDUM
                                         TO DOUGLAS C. PALMER
                                          CLERK OF THE COURT
                                          U.S. DISTRICT COURT

                                                                     RE: STEVENS, Anthony Shawn
                                                                     Docket Number: 3:92-CR-365-D
                                                                     REQUEST FOR JUDICIAL RE-
                                                                     ASSIGNMENT

Reference is made to Anthony Shawn Stevens (Stevens) who was sentenced on February 18, 1994, in the Northern
District of Texas by the Honorable Sidney A. Fitzwater, U.S. District Judge, after being found guilty of
Conspiracy to Possess With Intent to Distribute Cocaine, in violation of 21 U.S.C. § 846, a Class A felony. Stevens
was sentenced to life, followed by five (5) years’ supervised release a $50 special assessment fee and the following
special conditions were also imposed: 1) Defendant shall report to the Probation Department within 72 hours; 2)
Defendant shall not possess a firearm; and 3) Defendant shall participate in substance abuse program approved
by the U.S. Probation Department.

Stevens commenced his term of supervised release on June 23, 2021 in the Eastern District of New York (EDNY),
based on his residence and family ties in Brooklyn, New York. Stevens is scheduled to terminate on supervision
on June 22, 2026.

At this time, the Northern District of Texas has agreed to transfer jurisdiction to EDNY at our request. Our office
respectfully requests that jurisdiction be accepted in EDNY.

                                                             Respectfully submitted,

                                                             Robert Capers
                                                             Chief U.S. Probation Officer

Prepared by,


Ewelina Zajkowski
U.S. Probation Officer

Approved by,


Petra deHaan
Supervising U.S. Probation Officer
                                                    Page 1 of 1
